DETAILED ACTION
1.	This action is written in response to applicant’s correspondence filed 10/11/2021.  Applicant has amended claims 43-45, 48-49, 55 and 60, canceled claims 47 and 54, and added new claims 63-67.  Claims 44-45, 49-53, 55-56 and 58-59 have been withdrawn due to an election/restriction requirement.  Claims 43, 46, 48, 57 and 60-67 are currently under examination.  All the amendments and arguments have been thoroughly reviewed but are found insufficient to place the instantly examined claims in condition for allowance.  In view of applicant’s amendment to claim 43 which has overcome the priority issue so that the West reference no longer serves as prior art, the 102 rejection over West et al. has been withdrawn.  However, the 102 rejection over Bowcock et al. is maintained.  In addition, new grounds of rejection are presented as necessitated by amendment.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 43, 46, 48, 57 and 60-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1).	Claim 43 has been amended to recite “wherein said one or more polymorphisms are in a set of genes with known biomedically interpretable variants” in step (a).  It is not all genes of the recited “set of genes with known biomedically interpretable variants” or merely requires the recited “one or more polymorphisms” to be located in a subset of gene(s) (which may be just one gene) of the recited “set of genes with known biomedically interpretable variants”.  On one hand, the recited wherein clause seems to suggest that the recited “one or more polymorphisms” are located, respectively, in all genes of the recited “set of genes with known biomedically interpretable variants”.  On the other hand, one of ordinary skill in the art may reasonably interpret the wherein clause as merely requiring the recited “one or more polymorphisms” (emphasis provided) to be located in a subset of gene(s) (which may be just one gene) of the recited “set of genes with known biomedically interpretable variants”, especially for the embodiment involving only “one” polymorphism (in which case, the “one” polymorphism can only be located in one gene).  Since there are multiple ways (e.g., two ways) to interpret the recited wherein clause, claim 43 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (see MPEP 2173.02.I: “…For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”).  Claims 46, 48, 57 and 60-67, each of which depends from claim 43, are also rejected for the same reason.
Note regarding the prior art rejections: For the 2nd interpretation of the wherein clause recited in step (a), the claims are rejected under 35 USC 102 over Bowcock et al. (US 2012/0077682 A1).  For the 1st interpretation of the wherein clause, the claims are rejected under 35 USC 103 over the Bowcock reference.
(2).	Claim 57 recites the limitation “said one or more additional capture probes” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Since claim 43, from which claim 57 depends, has been amended to recite “a plurality of capture probes” instead of “one or more additional capture probes”, the limitation “said one or more additional capture probes” in claim 57 may be changed to “said plurality of capture probes” to overcome this rejection.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
5.	Claims 43, 46, 48, 57 and 60-67 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bowcock et al. (US 2012/0077682 A1).
Regarding claim 43
Bowcock et al. teach, throughout the whole document, a method for analyzing a nucleic acid sample obtained from an individual (e.g., a patient with uveal melanoma or cutaneous melanoma), comprising: (a) producing, with the aid of a computer processor, any set of genes comprising BAP1. Note that the 2nd interpretation of this wherein clause (as discussed in the 112 rejection above) is being used here.), and wherein said one or more polymorphisms are based on or extracted from one or more databases of polymorphisms, observed in a population of one or more samples, or a combination thereof (see paragraphs [0109]-[0110]); (b) contacting said nucleic acid sample with said plurality of capture probes produced in (a) (see paragraphs [0109]-[0110]); (c) conducting a sequencing assay (e.g., “deep” sequencing to detect/identify BAP1 mutations) on a subset of nucleic acid molecules to yield a result comprising a nucleic acid sequence (see paragraphs [0109]-[0112]), thereby analyzing said nucleic acid sample.
Regarding claim 46
The method according to Bowcock et al., wherein said one or more polymorphisms comprise one or more insertions, deletions, structural variant junctions, variable length tandem repeats, single nucleotide mutations, or a combination thereof (see paragraphs [0073], [0090] and [0103]).
Regarding claim 48
The method according to Bowcock et al., wherein said set of genes with known biomedically interpretable variants comprise one gene (e.g., BAP1 gene) associated or cutaneous melanoma) (see paragraphs [0073], [0103] and [0109]-[0112]).
Regarding claim 57
The method according to Bowcock et al., wherein said plurality of capture probes are in a hybridization array (see paragraphs [0109]-[0112]).
Regarding claim 60
The method according to Bowcock et al., wherein said nucleic acid sample obtained from said individual is from a body fluid, cell, skin, tissue, organ, or combination thereof (see paragraphs [0055]-[0056], [0073], [0103] and [0109]-0112]).
Regarding claim 61
The method according to Bowcock et al., wherein said body fluid is blood plasma (see paragraphs [0055] and [0109]-0112]).
Regarding claim 62
The method according to Bowcock et al., wherein said tissue is a tissue biopsy (see paragraphs [0056], [0073] and [0103]).
Regarding claim 63
The method according to Bowcock et al., further comprising repeating (e.g., repeating to “monitor” response to therapy. See paragraph [0112]) steps (b)-(c) on a subsequently obtained biological sample from said individual.
Regarding claim 64
The method according to Bowcock et al., wherein said subsequently obtained biological sample is a plasma sample (see paragraphs [0055] and [0109]-0112]).
Regarding claim 65

Regarding claim 66
The method according to Bowcock et al., wherein said one or more databases of polymorphisms comprises a biomedical database (see paragraph [0110]).	
Regarding claim 67
The method according to Bowcock et al., wherein said one or more polymorphisms are observed in a population of a single sample (see Examples 1, 4 and 6).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
8.	Claims 43, 46, 48, 57 and 60-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowcock et al. (US 2012/0077682 A1).
Regarding claim 43
Bowcock et al. teach, throughout the whole document, a method for analyzing a nucleic acid sample obtained from an individual (e.g., a patient with uveal melanoma or cutaneous melanoma), comprising: (a) producing, with the aid of a computer processor, a plurality of capture probes, wherein said plurality of capture probes hybridize to one or more polymorphisms (e.g., one or more mutations in BAP1 gene), wherein said one or more polymorphisms are based on or extracted from one or more databases of polymorphisms, observed in a population of one or more samples, or a combination thereof (see paragraphs [0109]-[0110]); (b) contacting said nucleic acid sample with said plurality of capture probes produced in (a) (see paragraphs [0109]-[0110]); (c) conducting a sequencing assay (e.g., “deep” sequencing to detect/identify BAP1 mutations) on a subset of nucleic acid molecules to yield a result comprising a nucleic acid sequence (see paragraphs [0109]-[0112]), thereby analyzing said nucleic acid sample.
Regarding the second wherein clause recited in step (a) (i.e., “wherein said one or more polymorphisms are in a set of genes with known biomedically interpretable variants” when the 1st interpretation (as discussed in the 112 rejection above) is used), although Bowcock et al. do not provide a specific example where capture probes for polymorphisms or mutations in multiple genes (e.g., a set of genes comprising BAP1 expressly suggest the use of additional genes with known biomedically interpretable variants, such as GNAQ, BRAF, KIT or NRAS (see paragraph [0104]: “Mutation status of other genes may also be analyzed in the cutaneous melanoma samples. For example, GNAQ, BRAF, KIT or NRAS mutation status may be determined…”).  Furthermore, Bowcock et al. also suggest that the method may be used to “monitor response to therapy” (see paragraph [0112]), wherein the therapy may involve “simultaneous targeting” of genetic alterations in both BAP1 and GNAQ genes (see paragraph [0084]).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to analyze polymorphisms or mutations in multiple genes (e.g., a set of genes comprising BAP1 and at least one other gene such as GNAQ) in the method of Bowcock et al., because Bowcock et al. expressly suggested so.  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claim 46
The method according to Bowcock et al., wherein said one or more polymorphisms comprise one or more insertions, deletions, structural variant junctions, variable length tandem repeats, single nucleotide mutations, or a combination thereof (see paragraphs [0073], [0090] and [0103]).
Regarding claim 48
or cutaneous melanoma) (see paragraphs [0073], [0103] and [0109]-[0112]).
Regarding claim 57
The method according to Bowcock et al., wherein said plurality of capture probes are in a hybridization array (see paragraphs [0109]-[0112]).
Regarding claim 60
The method according to Bowcock et al., wherein said nucleic acid sample obtained from said individual is from a body fluid, cell, skin, tissue, organ, or combination thereof (see paragraphs [0055]-[0056], [0073], [0103] and [0109]-0112]).
Regarding claim 61
The method according to Bowcock et al., wherein said body fluid is blood plasma (see paragraphs [0055] and [0109]-0112]).
Regarding claim 62
The method according to Bowcock et al., wherein said tissue is a tissue biopsy (see paragraphs [0056], [0073] and [0103]).
Regarding claim 63
The method according to Bowcock et al., further comprising repeating (e.g., repeating to “monitor” response to therapy. See paragraph [0112]) steps (b)-(c) on a subsequently obtained biological sample from said individual.
Regarding claim 64

Regarding claim 65
The method according to Bowcock et al., wherein said subsequently obtained biological sample is a tissue biopsy sample (see paragraphs [0056], [0073] and [0103]).
Regarding claim 66
The method according to Bowcock et al., wherein said one or more databases of polymorphisms comprises a biomedical database (see paragraph [0110]).	
Regarding claim 67
The method according to Bowcock et al., wherein said one or more polymorphisms are observed in a population of a single sample (see Examples 1, 4 and 6).

Response to Arguments
9.	Applicant’s amendments and arguments filed 10/11/2021 have been fully considered.  In view of applicant’s amendment to claim 43 which has overcome the priority issue so that the West reference no longer serves as prior art, the 102 rejection over West et al. has been withdrawn.  However, the 102 rejection over Bowcock et al. is maintained.  In addition, new grounds of rejection are presented as set forth above.
Applicant argues the following:

    PNG
    media_image1.png
    352
    802
    media_image1.png
    Greyscale

This is not found persuasive because claim 43, as currently presented, does NOT preclude the recited “one or more polymorphisms” (emphasis provided) to be located in a subset of gene(s) (which may be just one gene) of the recited “set of genes with known biomedically interpretable variants”, especially for the embodiment involving only “one” polymorphism (in which case, the “one” polymorphism can only be located in one gene).  As for the embodiment involving multiple polymorphisms, even if it requires the multiple polymorphisms to be located in multiple genes, it is still rendered obvious by the Bowcock reference as discussed in the 103 rejection above.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639